752 So. 2d 725 (2000)
James E. CARTER, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D99-757.
District Court of Appeal of Florida, Third District.
March 15, 2000.
James Carter, in proper person.
Robert A. Butterworth, Attorney General, and Sylvie Perez-Posner, Assistant Attorney General, for appellee.
Before COPE, SHEVIN and SORONDO, JJ.
PER CURIAM.
James E. Carter appeals an order denying his motion for postconviction relief. We affirm in part and reverse in part.
In point one of his postconviction motion, defendant-appellant Carter contends that, prior to entering into his plea agreement in the instant case, he was advised by his trial counsel that the sentence would run concurrently with the time he would be ordered to serve on his then pending conditional release violation. In fact, defendant's sentences are consecutive. The record does not conclusively refute this claim of affirmative misadvice by counsel. See State v. Leroux, 689 So. 2d 235, 237 (Fla.1996); Fla. R.App. P. 9.140(i). We remand for an evidentiary hearing on that issue only. We concur with the trial court that the record conclusively refutes the remainder of appellant's claims.
Affirmed in part, reversed in part, and remanded for further proceedings consistent herewith.